Case 9:16-cv-00210-RC-KFG Document 146 Filed 07/02/20 Page 1 of 2 PageID #: 4459



                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

  QUINCY DESHAN BUTLER                             §

  VS.                                              §           CIVIL ACTION NO. 9:16-CV-210

  DIRECTOR, TDCJ-CID                               §

                             MEMORANDUM OPINION AND ORDER

          Petitioner, Quincy Deshan Butler, an inmate confined at the Eastham Unit with the Texas

  Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this

  petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

          A Memorandum Opinion and Order denying this petition and Final Judgment were entered

  on March 20, 2020 (docket entry nos. 129 & 130). Petitioner filed a Motion to Alter or Amend

  Judgment, which was denied by Memorandum Order on May 12, 2020 (docket entry nos.

  135-136 & 141). Currently pending is a Motion for Certificate of Appealability (docket entry no.

  138).

          After a careful review of the motion, the Court is of the opinion petitioner is not entitled

  to a certificate of appealability. An appeal from a judgment denying post-conviction collateral

  relief may not proceed unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253.

  The standard for a certificate of appealability requires the petitioner to make a substantial showing

  of the denial of a federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84

  (2000); Elizalde v. Dretke, 362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the

  petitioner need not establish that he would prevail on the merits. Rather, he must demonstrate

  that the issues are subject to debate among jurists of reason, that a court could resolve the issues

  in a different manner, or that the questions presented are worthy of encouragement to proceed

  further. See Slack,
Case 9:16-cv-00210-RC-KFG Document 146 Filed 07/02/20 Page 2 of 2 PageID #: 4460



  529 U.S. at 483-84. Any doubt regarding whether to grant a certificate of appealability should be

  resolved in favor of the petitioner, and the severity of the penalty may be considered in making this

  determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied, 531 U.S. 849

  (2000).

            In this case, petitioner has not shown that any of the issues would be subject to debate among

  jurists of reason. The questions presented are not worthy of encouragement to proceed further.

  Therefore, petitioner has failed to make a sufficient showing to merit the issuance of certificate of

  appealability. Accordingly, a certificate of appealability will not be issued.


                 So ORDERED and SIGNED, Jul 02, 2020.


                                                                     ____________________
                                                                     Ron Clark
                                                                     Senior Judge
